SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and is AFFIRMED.
Frances Cobian appeals from an order entered by the United States District Court for the Southern District of New York (Kimba M. Wood, Judge), adopting the Report and Recommendation of Magistrate Judge Andrew J. Peck dated December 6, 2000, and granting defendants-appellees’ motion for summary judgment. The District Court held that (1) Cobian’s Title VII and ADA claims relating to actions taken before December 27, 1997 (i.e., 300 days before her October 23, 1998 EEOC charge) are time-barred; (2) Cobian’s claims regarding her niece’s custody are barred by the domestic relations exception and the Rooker Feldman doctrine; (3) Cobian failed to establish a prima facie case of discrimination on the basis of race, national origin or disability; and (4) Cobian failed to establish a prima facie case of retaliation. We affirm for substantially the reasons stated in Magistrate Judge Peck’s thorough and well-reasoned Report and Recommendation. See Cobian v. New York City, No. 99 Civ. 10533, 2000 WL 1782744 (S.D.N.Y. Dec.6, 2000).